                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Michael D. Benson,                                       Case No. 17-cv-266 (DWF/TNL)

                        Plaintiff,

 v.                                                                   ORDER

 Emily Johnson Piper, Comm. of the Dept. of
 Human Services, et al.,

                         Defendants.



 Michael D. Benson, MSOP, 1111 Highway 73, Moose Lake, MN 55767 (pro se Plaintiff); and

 Ralph John Detrick, Assistant Attorney General, Minnesota Attorney General’s Office, 445
 Minnesota Street, Suite 1100, St. Paul, MN 55101-2128 (for Defendants).


       This matter comes before the Court on pro se Plaintiff Michael D. Benson’s Motion for

Leave to Amend Complaint (ECF No. 89). For the reasons that follow, Plaintiff’s motion is denied.

                                       I. BACKGROUND

       On April 11, 2019, the Court issued a Pretrial Scheduling Order in this matter, setting forth

certain deadlines. (See generally Pretrial Sch. Order, ECF No. 80.) In relevant part, the Pretrial

Scheduling Order provided that motions to amend the pleadings or add parties were due by June

14, 2019. (Pretrial Sch. Order ¶ 2.) Fact discovery closed in this matter on September 13, 2019.

(Pretrial Sch. Order ¶ 1.)

       Plaintiff filed the instant motion more than three months after the deadline for motions to

amend the pleadings and approximately two weeks after discovery closed. (See generally ECF

Nos. 89-90.) Plaintiff seeks leave to (1) add additional defendants allegedly involved in the events

                                                 1
at issue that he became aware of during discovery; (2) augment factual allegations regarding

alleged infringement of his religious freedom and replead a previously dismissed claim under the

First Amendment; and (3) bring claims against Dr. Jennifer Tippett based on a 2017 Sexual

Violence Risk Assessment she performed on him and her testimony during a 2018 hearing to

determine whether he should be discharged from his civil commitment.1

                                                  II. ANALYSIS

         As stated above, Plaintiff’s motion to amend comes well after the deadline for amending

the pleadings set forth in Pretrial Scheduling Order. “Rule 16(b)’s good-cause standard governs

when a party seeks leave to amend a pleading outside of the time period established by a scheduling

order, not the more liberal standard of Rule 15(a).” Sherman v. Winco Fireworks, Inc., 532 F.3d

709, 716 (8th Cir. 2008). Accordingly, Plaintiff must show good cause in order to be given leave

to amend. Kmak v. Am. Century Cos., 873 F.3d 1030, 1034 (8th Cir. 2017); see Fed. R. Civ. P.

16(b)(4) (“A schedule may be modified only for good cause and with the judge’s consent.”). The

primary measure of good cause is the movant’s diligence in attempting to meet the scheduling

order’s deadline. Kmak, 873 F.3d at 1034; Harris v. FedEx Nat’l LTL, Inc., 760 F.3d 780, 786

(8th Cir. 2014). Courts “focus in the first instance (and usually solely) on the diligence of the

party” seeking the modification. Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 948 (8th Cir.

2012) (quotation omitted); accord Harris, 760 F.3d at 786. “The ‘good cause’ standard is an

exacting one, for it demands a demonstration that the existing schedule cannot reasonably be met

despite the diligence of the party seeking the extension.” Khoday v. Symantec Corp., No. 11-cv-

180 (JRT/TNL), 2013 WL 12141434, at *2 (D. Minn. May 15, 2013) (quotation omitted).


1
  To the extent Plaintiff’s motion to amend seeks leave to dismiss certain defendants from this litigation, the Court
takes no action. Indeed, there is no action for the Court to take. These defendants are no longer part of this
litigation by operation of the district court’s Order Adopting Report and Recommendation (ECF No. 76), dated
March 22, 2019.

                                                           2
         It bears emphasizing that

                  [t]he good cause standard is not applied to an untimely motion to
                  amend out of a devotion to formalism; rather, it is designed to foster
                  timely and efficient resolution of disputes and ensure accessibility
                  to the courts. Allowing a party to bring a motion to amend outside
                  the applicable scheduling order’s deadline without showing that the
                  party diligently tried but was unable to comply with that deadline
                  would potentially undermine these fundamental principles of our
                  civil justice system.

Target Corp. v. LCH Pavement Consultants, LLC, 960 F. Supp. 2d 999, 1006-07 (D. Minn. 2013);

see Sherman, 532 F.3d at 716 (“To permit district courts to consider motions to amend pleadings

under Rule 15(a) without regard to Rule 16(b) would render scheduling orders meaningless and

effectively read Rule 16(b) and its good cause requirement out of the Federal Rules of Civil

Procedure.” (quotation omitted)).

         Plaintiff did not reference the expired deadline or Rule 16(b)’s good-cause standard in his

motion. Nor has Plaintiff provided any explanation as to why the motion was filed after the

deadline or otherwise attempted to show good cause for the late filing. This failure alone warrants

denial of his motion to amend. See Harris, 760 F.3d at 786 (“A district court acts within its

discretion in denying a motion to amend which made no attempt to show good cause.” (quotation

omitted)). To the extent Plaintiff’s complaints over Defendants’ discovery responses could be

construed as trying to show good cause, Plaintiff does not connect any purported discovery

deficiencies with the timing of his motion. 2

         Further, based on what the Court is able to glean from the motion itself, Plaintiff was not

diligent in attempting to meet the June 14 deadline with respect to the proposed amendments. As

for Plaintiff’s proposed First Amendment claim and claims against Dr. Tippet, the events forming


2
 Moreover, as the Court has already explained on at least two occasions in another matter currently be litigated by
Plaintiff, this is not the proper way to address discovery disputes. Benson v. Fischer, No. 16-cv-509 (DWF/TNL)
(Order at 1 n.1, May 16, 2019, ECF No. 77), (Order at 18-19, Aug. 6, 2019, ECF No. 81).

                                                         3
the basis of these claims took place between 2016 and 2018. These facts were therefore known to

Plaintiff and in his possession well before the deadline to amend the pleadings. Notably, Plaintiff

had nearly three months between the dismissal of his First Amendment claim and the deadline for

motions to amend the pleadings in which he could have sought leave to amend. Plaintiff has not

proffered any explanation as to why he failed to do so. See Hartis, 694 F.3d at 948 (“Where there

has been no change in the law, no newly discovered facts, or any other changed circumstance after

the scheduling deadline for amending pleadings, then we may conclude that the moving party has

failed to show good cause.” (quotation omitted)); see also Freeman v. Busch, 349 F.3d 582, 589

(8th Cir. 2003).

       Similarly, as for the additional defendants allegedly involved in the events at issue, Plaintiff

has proffered no explanation as to why he did not seek leave to amend to add these individuals

sooner. Plaintiff states that he discovered the identities of these individuals through discovery.

Defendants state that they served responses to Plaintiff’s interrogatories by mail on June 10,

approximately four days before the deadline for amending the pleadings. The exact date on which

Plaintiff received Defendants’ responses is not clear from the record. Nevertheless, there is no

explanation apparent in the record as to why Plaintiff waited so long to seek leave to amend to add

these individuals once he became aware of their possible involvement. See Target Corp., 960 F.

Supp. 2d at 1007 (“In other words, just because Target did not know certain information until later

does not necessarily constitute good cause for allowing it leave to amend the complaint after the

deadline.”); see also Freeman, 349 F.3d at 589. Further, fact discovery has closed. Permitting

Plaintiff to add defendants at this stage of the proceedings would result in additional discovery and

increased delay, prejudicing Defendants.




                                                  4
       Therefore, because Plaintiff has failed to show good cause for filing his motion to amend

outside the deadline set forth in the Pretrial Scheduling Order, the motion is denied.

                                           III. ORDER

       Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Plaintiff’s Motion for Leave to Amend Complaint (ECF No. 89) is DENIED.

       2. All prior consistent orders remain in full force and effect.

       3. Failure to comply with any provision of this Order or any other prior consistent order
          shall subject the non-complying party, non-complying counsel and/or the party such
          counsel represents to any and all appropriate remedies, sanctions and the like, including
          without limitation: assessment of costs, fines and attorneys’ fees and disbursements;
          waiver of rights to object; exclusion or limitation of witnesses, testimony, exhibits, and
          other evidence; striking of pleadings; complete or partial dismissal with prejudice;
          entry of whole or partial default judgment; and/or any other relief that this Court may
          from time to time deem appropriate.




Date: November      6   , 2019                               s/ Tony N. Leung
                                                     Tony N. Leung
                                                     United States Magistrate Judge
                                                     District of Minnesota


                                                     Benson v. Johnson Piper et al.
                                                     Case No. 17-cv-266 (DWF/TNL)




                                                 5
